DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,8,11-13,15, 16-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana) and ZHANG; YING N. et al. ; US 20140325486 A1 (hereinafter Zhang)
Regarding claim 1, Desh teaches A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising:  (Desh [FIG.1 & 5] show the computing environment  [0006] A computer readable storage medium storing a program of instructions executable by a machine to perform one or more methods described herein also may be provided. [0013]  The data transport mechanism of the present disclosure in one embodiment may be leverage by an entity, for example, looking to leverage and integrate Software as a Service (SaaS) based Big Data services with on-premise systems of record and transactional systems.[0076] The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flowchart and/or block diagram block or blocks. )													selecting, for multiple selected users, multiple sets of events to be performed on multiple sets of files of a file system of the computing environment, the file system used to manage files, and wherein a set of events of the multiple sets of events for a user of the multiple selected users comprises one or more selected events to be performed on a set of files of the multiple sets of files; ( Desh [0004] The method may also include monitoring by a file system monitor executing the multiple sets of events on the multiple sets of files for the multiple selected users; (Desh [FIG.1] Shows the execution of these events on multiple user files [0030] Validation may include content package completeness, the adherence to scheduling requirements and the ability to publish the content processing messages to downstream subscribers for subsequent post-processing automation. Comprehensive logging for content related activities may be provided, for example, reception, validation, loading, post-processing activities. Analytics hosting capacity and obtaining multiple logs for the multiple selected users, based on the executing the multiple sets of events on the multiple sets of files for the multiple selected users; (Desh [FIG.1] shows obtaining logs/data based on execution of events for files [0033, 0048, 0051] further teaches logging and tracking events for users files[0037] A comprehensive logging subsystem 140 is provided that logs content arrival and content processing statuses and captures key content delivery and processing metrics and key performance indicators (KPIs). In one embodiment, these metrics are  (Desh [0042] Detailed historical logging and related anomaly detection engines that can proactively detect content delivery failures and/or content quality issues that would otherwise have gone unnoticed until the data was already consumed by other downstream analytical processes [0046] A logging subsystem (e.g., shown at 140 in FIG. 1) may record all processing details and establishes the historical record of feeds over time. The associated logs (coupled with the registry) can be used to generate KPI reporting and notification processing. The logging subsystem and/or the logs can also be integrated into an anomaly detection engine that can use historical run statistics to raise warnings about possible content errors even when overall jobs reported successful completion. An operation dashboard (e.g., shown at 142 in FIG. 1) allows a user such as an operation staff to configure content feeds (registry updates) and analyze log messages and KPIs. This visibility allows proactive issue resolution with the customer before inaccurate or incomplete data is processed by downstream analytics processes.[0053] further describe creating a report/data based on the monitored/logged information and then taking a further facilitation processing action based on that report/data.)						comparing entries of the expected multiple action to facilitate processing within the computing environment, based on the report. (Desh [0042] Detailed historical logging and related anomaly detection engines that can proactively detect content delivery failures and/or content quality issues that would otherwise have gone unnoticed until the data was already consumed by other downstream analytical processes [0046] A logging subsystem (e.g., shown at 140 in FIG. 1) may record all processing details and establishes the historical record of feeds over time. The associated logs (coupled with the registry) can be used to generate KPI reporting and notification processing. The logging subsystem and/or the logs can also be integrated into an anomaly detection engine that can use historical run statistics to raise warnings about possible content errors even when overall jobs reported successful completion. An operation dashboard (e.g., shown at 142 in FIG. 1) allows a user such as an operation staff to configure content feeds (registry updates) and analyze log messages and KPIs. This visibility allows proactive issue resolution with the customer before inaccurate or incomplete data is processed by downstream analytics processes.[0053] further describe creating a report/data based on the monitored/logged information and then taking a further facilitation processing action based on that report/data.)												Desh lacks explicitly and orderly teaching merged logs; sorting the multiple merged logs based on a selected criterion to provide multiple sorted merged logs;		However Jagadish teaches merged logs (Jagadish [0004] Generally, a logging process runs to collect log information from multiple nodes in a multi-nodal cluster. The logging process collects the log information and merges it to create a temporally coherent unified log. The logging process may run on a node designated for the sorting the multiple merged logs based on a selected criterion to provide expected multiple sorted merged logs; (Jagasdish [0008] The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using a clocks synchronized between the nodes. The clocks may be synchronized, for example, using the Precision Time Protocol (PTP). In some embodiments, the ordering scheme relies on "happens before" relationships within transactional sequences. [0263] The logger 724 collects log data actual multiple merged file system logs (Jagadish  [0004] Generally, a logging process runs to collect log information from multiple nodes in a multi-nodal cluster. The logging process collects the log information and merges it to create a temporally coherent unified log. The logging process may run on a node designated for the purpose, the designated node may be internal or external to the cluster. In some embodiments, the logging process runs on an external node and communicates with the clustered nodes via TCP connections. In some embodiments, the multi-nodal cluster is a cluster of load balancers. In some embodiments, the multi-nodal cluster is a cluster of Citrix NetScalers and the process that collects log information from one or more auditing component of the file system and obtaining actual multiple merged file system logs of a file system auditing component of the file system; (Ana [0020] Auditing mechanism 111 is preferably configured to detect certain system events that occur at host 110 and record information about the events as log wherein an actual merged file system log of the file system auditing component includes events for the multiple selected users for a respective particular file (Ana [0020] Auditing mechanism 111 is preferably configured to detect certain system events that occur at host 110 and record information about the events as log entries in log file 112. Log file 112 may be stored at host 110 (e.g., persistently on disk at host 110). [0021] As an alternative to persistently storing log entries on disk at host 110, log file 112 may be a "virtual" file in the sense that it appears to auditing validate that the file system is generating file system events correctly and expected to be included in actual file system logs of the file system (Zhang [0029] After programming of the software is completed, the software may be tested on a computer (physical or virtual machine) with an operating system installed thereon, so as to verify whether there is a defect in the software. If there is the defect in the software, various events, such as exceptions, errors, or other types of problems, may occur during the test. In the embodiments of the present invention, different types of snapshots of a software test instance may be generated in response to occurrence of the events, and information related to the events is displayed in a hierarchical manner on interactive interfaces provided for at least two of a manager, a developer and a tester of the software, so that the tester may accurately record and generate a report of events the report of events indicating for a particular file of the files of the multiple sets of files whether the file system is generating file system events correctly; the taking action includes initiating recovery or revision of the file system auditing component of the file system based on the report of events indicating for the particular file of the multiple sets of files that the file system is generating file system events incorrectly (Zhang [0029] After programming of the software is completed, the software may be tested on a computer (physical or virtual machine) with an operating system installed thereon, so as to verify whether there is a defect in the software. If there is the defect in the software, various events, such as exceptions, errors, or other types of problems, may occur during the test. In the embodiments of the present invention, different types of snapshots of a software test instance may be generated in response to occurrence of the events, and information related to the events is displayed in a hierarchical manner on interactive interfaces provided for at least two of a manager, a developer and a tester of the software, so that the tester may accurately record and feed back the problems that occur during the software test, the developer may reproduce the software test instance when the events occur quickly from the snapshots so as to modify the software to eliminate a defect contained therein, and the manager may grasp a test progress in time, thereby improving efficiency of the software test. The interactive interfaces may be 
Corresponding method claim 16 and system claim 11 are rejected similarly as claim 1 above.  Additional limitation of Device with memory and processors ( Desh [FIG.1&5] show the device with memory and processors [0064] The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system 
Regarding claim 2, the combination of Desh, Zhang, Ana and Jagadish teach The computer program product of claim 1, wherein the method further comprises merging multiple file system logs to provide the actual multiple merged file system logs, wherein an actual merged file system log includes events for a particular file system file for the multiple selected users. (Jagadish [0012] In some implementations, the method includes maintaining, by the first device, a queue of transaction entries for each of the established communication channels with each active intermediary device identified in the first topology. In some implementations, the first device maintains a global heap and periodically extracts a transaction entry from the global heap and writes the extracted transaction entry to a log file. [0263] The logger 724 collects log data from each appliance 200a-d in the appliance cluster 600 and merges the data into a unified log for the appliance cluster 600. The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. In some embodiments, each node has a node ID, which it includes in all records for the node. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using synchronized clocks. The timestamps, e.g. PTP times, associated with log entries may be used for comparing log entries to ensure a chronological ordering. In some embodiments, the ordering scheme 
Corresponding system claim 12 and method claim 17 are rejected similarly as claim 2 above.
Regarding claim 3, the combination of Desh, Ana, Zhang and Jagadish teach The computer program product of claim 1, wherein the selected criterion comprises time order (Jagasdish [0008] The logging process merges the records retrieved from the various nodes of a multi-nodal cluster into a cluster view log. The records are merged according to an ordering scheme. In some embodiments, the ordering scheme relies on timestamps associated with each log entry, where the timestamps are created using a clocks synchronized between the nodes. The clocks may be synchronized, for example, using the Precision Time Protocol (PTP). In some 
Corresponding system claim 13 and method claim 18 are rejected similarly as claim 2 above.
Claims 4 and 5  rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana), ZHANG; YING N. et al. ; US 20140325486 A1 (hereinafter Zhang) and Bhattacharjee; Arindam et al.; US 20190095491 A1 (hereinafter Bhat)
Regarding claim 4, the combination of Desh, Zhang, Ana and Jagadish teach The computer program product of claim 1, 							the combination lacks explicitly teaching wherein the set of files includes one or more randomly selected files of the file system.							However Bhatt teaches wherein the set of files includes one or more randomly selected files of the file system. (Bhatt [0480] In step 2522, the network nodes can determine whether the external data sources may or may not be able to execute a sharded query. In step 2526, for an external data source that can execute a sharded query, the worker node reads the results in different shards. In some embodiments, the DFS master randomly chooses which worker nodes will execute the shards. In step 2524, for an external data sources that cannot execute a sharded query, a worker node has the ability to spillover to disk, and redistribute to other worker nodes. [0790] In some instances, buckets may be assigned to partitions randomly, or in a simple sequence (e.g., a first partitions is assigned a first bucket, a second partitions is assigned a second bucket, etc.). In other instances, the query coordinator 3304 may assign buckets to partitions based on buckets previously assigned to a partitions, in a prior or current search. Illustratively, in some embodiments each worker node 3306 may be associated with a local cache of information (e.g., in memory of the partitions, such as random access memory ["RAM"] or disk-based cache). Each worker node 3306 may store copies of one or more buckets from the common storage 4602 within the local cache, such that the buckets may be more rapidly searched by partitions implemented on the worker node 3306. The query coordinator 3304 may maintain or retrieve from worker nodes 3306 information identifying, for each relevant node 3306, what buckets 
Regarding claim 5, the combination of Desh, Ana, Zhang and Jagadish teach The computer program product of claim 1,							the combination lacks explicitly teaching wherein the one or more selected events are randomly selected. 										However Bhatt teaches wherein the one or more selected events are randomly selected (Bhatt [0480] In step 2522, the network nodes can determine whether the external data sources may or may not be able to execute a sharded query. In step 2526, for an external data source that can execute a sharded query, the worker node reads the results in different shards. In some embodiments, the DFS master randomly chooses which worker nodes will execute the shards. In step 2524, for an external data sources that cannot execute a sharded query, a worker node has the ability to spillover to disk, and redistribute to other worker nodes. [0790] In some instances, buckets may be assigned to partitions randomly, or in a simple sequence (e.g., a first partitions is assigned a first bucket, a second partitions is assigned a second bucket, etc.). In other instances, the query coordinator 3304 may assign buckets to partitions based on buckets previously assigned to a partitions, in a prior or current search. Illustratively, in some embodiments each worker node 3306 may be associated with a local cache of information (e.g., in memory of the partitions, such as random access memory ["RAM"] or disk-based cache). Each worker node 3306 may store 
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana), ZHANG; YING N. et al. ; US 20140325486 A1 (hereinafter Zhang) and US 20160034492 A1 Harrison; Jason et al. (hereinafter Harrison)
Regarding claim 8, the combination of Desh, Ana, Zhang and Jagadish teach The computer program product of claim 1,							the combination lacks explicitly teaching wherein the taking action comprises initiating recovery of one or more files of the file system.						However Harrison teaches wherein the taking action comprises initiating recovery of one or more files of the file system. (Harrison [0065] The system pairs snapshots with replication to provide the most efficient disaster recovery capability. Rather that storing the snapshots compressed, or in a proprietary format, replication makes the backup a fully instantiated file system--in its native format--so disaster 
Corresponding system claim 15 and method claim 20 are rejected similarly as claim 8 above. 
Claims 6,7,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana), ZHANG; YING N. et al. ; US 20140325486 A1 (hereinafter Zhang) and Sutoh; Atsushi et al.; US 20110231458 A1 (hereinafter Sutoh)
Regarding claim 6, the combination of Desh, Ana, Zhang and Jagadish teach The computer program product of claim 1, wherein the one or more selected events are selected from a group of events consisting of:					the combination lacks explicitly teaching group of events consisting of: open, write, delete, change owner, read and list 						group of events consisting of: open, write, delete, change owner, read and list (Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name (file path name, to be more exact) change request, a file access authority change request, a file owner change request, and a directory creation, change or deletion request. However, all of these file access requests do not necessarily have to be processible, and other types of requests may also be included as types of file access requests. )											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Desh and Jagadish's methods and make the addition of Sutoh's file operations in order to further enhance the abilities of the system ( Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name (file path name, to be more exact) change request, a file access authority change request, a file owner change request, and a directory creation, change or deletion request. However, all of these file access requests do not necessarily have to be processible, and other types of requests may also be included as types of file access requests. )
Corresponding system claim 14 and method claim 19 are rejected similarly as claim 6 above.
Regarding claim 7, the combination of Desh, Ana, Zhang and Jagadish teach The computer program product of claim 1, wherein the one or more selected events include										events include read and write (Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name (file path name, to be more exact) change request, a file access authority change request, a file owner change request, and a directory creation, change or deletion request. However, all of these file access requests do not necessarily have to be processible, and other types of requests may also be included as types of file access requests. )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Desh and Jagadish's methods and make the addition of Sutoh's file operations in order to further enhance the abilities of the system ( Sutoh [0061] Note that the types of file access requests are a file read request, a file write request, a file deletion request, a file creation request, a file name (file path name, to be more exact) change request, a file access authority change request, a file owner change request, and a directory creation, change or deletion request. However, all of these file access requests do not necessarily have to be processible, and other types of requests may also be included as types of file access requests. )
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170206217 A1; Deshpande; Ajay A. et al. (hereinafter Desh) in view of Jagadish; Ashwin et al. ; US 20140304401 A1  (hereinafter Jagadish), US 20180189339 A1 Ananthakrishnan; Santosh (hereinafter Ana), ZHANG; YING N. et al. ; US 20140325486 .
Regarding claim 10, the combination of Desh, Ana, Zhang and Jagadish teach The computer program product of claim 1, wherein the report includes one or more results selected from a group consisting of: … one or more events out-of- order, and one or more accurate events, (Desh [30,35,41-42,46] Show the system ability to determine errors, and differentiate accurate and not accurate events based on Desh's extensive error analysis and reports )							But lack explicitly and orderly teaching false positives that include one or more events logged by the file system but not by a test of the file system, false negatives that include one or more events not logged by the file system but logged by the test			However Shende teaches the identification of false positives and negatives (Shende [0045] FIG. 8 is an example of a user analytics process 8000. This process demonstrates how a verified user can access the instance analytics module. At block 8001, the user setting for this access is preconfigured by a customer administrator and users have no rights to make any changes to the system functionality, policy or settings. Block 8002 includes is a gateway API from within the cloud FRaaS dashboard block 1020, which gives a user insight into the analytics engine. A user logging into the system is automatically relayed through the user policy block 8001 for verification before being routed into the system and given access to the analytics and correlation engine functions. In one implementation, users cannot access these engines as they run seamlessly in the background however a user is able to access reports, logs and a summary for false positive and false negative alerts. However, the users can generate 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered
35 USC § 103
Regarding Applicant’s Argument (page: 8-12): “By this paper, and without acquiescing to the above-noted rejections, independent claims 1, 11 & 16 are amended to more particularly point out and distinctly claim certain aspects of Applicant's invention. For instance, amended claim 1 recites a computer program product for facilitating processing within a computing environment...For example, a careful reading of Deshpande, Jagadish, Bartley, Ana and Harrison, fails to uncover any teaching or suggestion of "merging the multiple logs, based on files of the multiple sets of files, to provide multiple merged logs, wherein a merged log of the multiple merged logs includes events performed by the multiple selected users for a respective particular file of the files of the multiple sets of files", or "sorting the multiple merged logs based on a selected criterion to provide expected multiple sorted merged logs, the expected multiple sorted merged logs including events generated to validate that the file system is generating file system events correctly and expected to be included in actual file system logs of the file system", or "obtaining actual multiple merged file system logs of a file system auditing component of the file system, wherein an actual merged file system log of the file system auditing component includes events for the multiple selected users for a respective particular file", as Applicant recites. For example, a careful reading of the applied documents fails to uncover any discussion of "a merged log of the multiple merged logs includes events performed by the multiple selected users for a respective particular file of the files of the Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art ZHANG; YING N. et al. ; US 20140325486 A1  (hereinafter Zhang)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165